         Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATHY MINNICH,                           :       Civil No. 1:20-CV-00378
                                         :
             Plaintiff,                  :
                                         :
             v.                          :
                                         :
NORTHEASTERN SCHOOL                      :
DISTRICT, STACEY SIDLE,                  :
Individual, BRIAN GELLER,                :
Individual,                              :
                                         :
             Defendants.                 :       Judge Sylvia H. Rambo

                              MEMORANDUM

        Before the court is a motion to dismiss Plaintiff Kathy Minnich’s second

amended complaint filed by the Defendants Northeastern School District, Stacey

Sidle, and Brian Geller. (Doc. 20.) For the reasons set forth below, the motion will

be granted in part and denied in part.

   I.     BACKGROUND

        Plaintiff is a former employee of Defendant Northeastern School District

(“NESD”). She began her employment with the NESD in 1999 as a school social

worker and was later awarded a position as a long-term substitute school

psychologist. (Doc. 19, at ¶¶ 3, 8, 10.) Plaintiff alleges she was recently

constructively discharged by the school district due to its harassment, retaliation, and

refusal to offer her a position as a permanent school psychologist. Defendant Stacey

                                             1
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 2 of 26




Sidle became the Superintendent of the NESD in December 2016 and served as

Plaintiff’s supervisor. Defendant Brian Geller was employed by the NESD as a

Director of Operations. (Id. at ¶¶ 5-6.)

       Plaintiff alleges that Defendants mistreated her for several years during her

employment dating back to at least 2016. According to the complaint, in February

and March 2016, Plaintiff twice requested workplace accommodations under the

Family Medical Leave Act in order to attend therapy sessions for herself and her

children after her former spouse, Shawn Minnich, broke into her home. Mr. Minnich

served as the NESD Superintendent at the time, and he was eventually sentenced to

jail for the break-in. (Id. at ¶¶ 12, 15, 64.) Plaintiff alleges that the event caused her

to suffer anxiety and panic attacks and her children post-traumatic stress disorder.

(Id. at ¶¶ 14-16, 64.) According to the second amended complaint, the NESD’s board

denied both leave requests despite being aware of Plaintiff’s condition. (Id. at ¶¶ 14,

16.)

       On April 4, 2016 and April 5, 2016, Plaintiff participated in an investigative

hearing held by the Pennsylvania Department of Education regarding Mr. Minnich.

(Id. at ¶ 17.) A few days later, Plaintiff received a formal letter of reprimand, which

was the first disciplinary action she received in her 17 years with the school district.

(Id. at ¶ 18.) Plaintiff alleges that the letter contained inaccurate information and was

issued in retaliation for her involvement in the hearing and her FMLA leave requests.


                                            2
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 3 of 26




(Id. at ¶¶ 18, 20.) According to Plaintiff, Dr. Sidle subsequently admitted during a

meeting that she had received “pressure from above” to hold Plaintiff accountable

for her actions at the hearing. (Id. at ¶¶ 21-22.)

      Plaintiff alleges that she was subject to further retaliation in June 2016 when

she was informed that her office was being relocated in order to accommodate a

floater nurse. (Id. at ¶ 23.) She alleges that Mr. Minnich had previously threatened

to move her office and that the decision to do so was motivated by Mr. Minnich’s

desire to undermine her professional status within the school district. (Id.)

      Plaintiff further avers that in August 2016, Dr. Sidle and other school officials

broke into her locked office and filing cabinet in order to locate her personal records

and to harass and humiliate her. (Id. at ¶¶ 25-27.) Plaintiff had kept personal,

financial, and medical records in the locked filing cabinet, and Mr. Minnich had

previously broken into the cabinet on multiple occasions. (Id. at ¶ 24, 36.)

      On December 23, 2016, Plaintiff filed a dual charge with the Equal

Opportunity Employment Commission (“EEOC”) and the Pennsylvania Human

Relations Commission (“PHRC”) alleging that she was being targeted for retaliation

and harassment by the NESD and Dr. Sidle. (Id. at ¶ 58.) On April 18, 2017, the

EEOC issued a right to sue letter, but Plaintiff took no action on the letter. On July

9, 2019, the PHRC issued a right to sue letter. (Id. at ¶¶ 67, 69.)




                                            3
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 4 of 26




       Plaintiff alleges that in March 2018, she met with Dr. Sidle “regarding the

continuing hostile work environment at NESD” and “focusing on her health issues.”

(Id. at ¶ 39.) She subsequently followed up by email with Dr. Sidle, who responded

by “attempting to absolve the school district of any liability for the hostile work

environment.” (Id.) Plaintiff also alleges that at an NESD meeting in October 2018,

she raised “her continuing concerns with the bullying and hostile work

environment,” which included “a pattern of continued harassment related to her

attempts to seek accommodations for doctors’ visits for her and her children[.]” (Id.

at ¶ 40.)

       In November 2018, Plaintiff discovered that in early April 2016, Mr. Gellar

had shared her phone records and personal calendars with third parties, including

Mr. Minnich and his attorney, without her consent. (Id. at ¶¶ 42, 97.) Plaintiff claims

that her cellphone was provided by the NESD but used for both personal and

professional reasons. (Id. at ¶ 42.) Plaintiff avers that these records fell outside the

scope of Pennsylvania’s Right to Know Law (“RTKL”), and that Mr. Gellar

subsequently admitted to wrongdoing regarding the release of her information. (Id.

at ¶¶ 43, 50, 55.) According to the SAC, Mr. Gellar released the information in an

effort to “harass and intimidate and jeopardize her family’s safety,” and Plaintiff

attempted to raise her privacy concerns with the NESD and Dr. Sidle on several

occasions in 2018 and 2019. (Id. at ¶¶ 49, 54.)


                                           4
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 5 of 26




      In June 2019, Plaintiff applied for a position as a permanent school

psychologist with the NESD. (Id. at ¶¶ 10, 68i.) Despite her 20-year tenure with the

NESD, Plaintiff neither secured an interview for the position nor received

notification when the job was filled. (Id. at ¶ 68j.) On June 16, 2019, Plaintiff’s union

filed a successful grievance against the NESD, which resulted in Plaintiff being

awarded a position as a long-term substitute school psychologist. (Id. at ¶¶ 10, 68k.)

Plaintiff later applied for another position as a school psychologist, and she was

interviewed for the job in September 2020 and October 2020. (Id. at ¶ 11.) Dr. Sidle

nevertheless recommended a different candidate for the job, and the NESD

ultimately declined to hire Plaintiff. (Id. at ¶ 99.) According to the SAC, Dr. Sidle

recommended another candidate as retaliation for Plaintiff’s prior complaints of

harassment and hostile work environment. (Id. at ¶ 99.) The SAC alleges that the

hiring decision was akin to a constructive discharge because it forced Plaintiff to

seek another similar position in a different district and give her up tenure with the

NESD. (Id. at ¶ 100.)

      On March 4, 2020, Plaintiff initiated this action by filing a complaint, which

she subsequently amended on May 31, 2020. (Docs. 5, 9.) In June 2020, Defendants

filed a motion to dismiss the amended complaint, which the court granted in part and

denied in part, and Plaintiff was granted leave to amend. (Docs. 16, 17.)




                                           5
          Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 6 of 26




         On February 15, 2021, Plaintiff filed the second amended complaint (the

“SAC”), which is the operative pleading in this action. (Doc. 19.) Count 1 asserts a

Section 1983 claim for due process violation under the Fourteenth Amendment

against the NESD and Dr. Sidle; Count 2 asserts a Section 1983 claim for illegal

search and seizure under the Fourth Amendment against all Defendants; Count 3

asserts a claim for hostile work environment under Section 504 of the Rehabilitation

Act of 1973, 29 U.S.C. § 794 (“Section 504” or “RHA”) against the NESD; Count

4 asserts a claim for retaliation under Section 504 of the RHA against the NESD;

Count 5 asserts a claim for hostile work environment under the Pennsylvania Human

Relations Act, 43 Pa. Stat. Ann. §§ 951, et seq. (“PHRA”) against the NESD and Dr.

Sidle; and Count 6 asserts a claim for retaliation under the PHRA against the NESD

and Dr. Sidle. On March 1, 2021, Defendants filed a motion to dismiss the SAC.

(Docs. 20, 23.) The motion has been fully briefed and is ripe for review.

   II.      STANDARD OF REVIEW

         To survive a motion to dismiss under Rule 12(b)(6), the plaintiff must allege

“factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). In reviewing a

12(b)(6) motion, the court must “accept as true all well-pled factual allegations in

the complaint and all reasonable inferences that can be drawn from them.” Taksir v.


                                           6
          Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 7 of 26




Vanguard Grp., 903 F.3d 95, 96–97 (3d Cir. 2018) (citation omitted). The facts

alleged must be “construed in the light most favorable to the plaintiff.” In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010) (internal quotations,

brackets, and ellipses omitted). But “[t]he court is not required to draw unreasonable

inferences” from the facts. 5B Charles A. Wright & Arthur R. Miller, Federal

Practice & Procedure § 1357 (3d ed. 2004).

      The Third Circuit has detailed a three-step process to determine whether a

complaint meets the pleading standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2012).

First, the court outlines the elements a plaintiff must plead to state a claim for

relief. Id. at 365. Second, the court must “peel away those allegations that are no

more than conclusions and thus not entitled to the assumption of truth.” Id. Third,

the court “look[s] for well-pled factual allegations, assume[s] their veracity, and then

‘determine[s]    whether    they   plausibly    give   rise   to   an   entitlement   to

relief.’” Id. (quoting Iqbal, 556 U.S. at 679). The last step is “a context-specific task

that requires the reviewing court to draw on its judicial experience and common

sense.” Id.

   III.    DISCUSSION

           a. The SAC fails to state a Fourteenth Amendment Due Process claim
              under 42 U.S.C. § 1983.

      Defendants move to dismiss Count 1 of the SAC, which alleges a claim for

substantive due process violation under 42 U.S.C. § 1983 against the NESD and Dr.
                                           7
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 8 of 26




Sidle. Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005)

(quoting West v. Atkins, 487 U.S. 42, 48 (1988)).

      The Supreme Court has recognized a constitutional right to privacy under the

Due Process Clause that safeguards “the individual interest in avoiding the

disclosure of personal matters.” See Whalen v. Roe, 429 U.S. 589, 599 (1977). “The

touchstone of constitutional privacy protection is whether the information at issue is

‘within an individual's reasonable expectations of confidentiality.’” Doe v. Luzerne

Cty., 660 F.3d 169, 175 (3d Cir. 2011) (quoting Malleus v. George, 641 F.3d 560,

564 (3d Cir. 2011) as amended (June 6, 2011)). The Third Circuit has found that

constitutionally protected personal matters include: an individual’s “privacy interest

in his or her partially clothed body,” Doe by & through Doe v. Boyertown Area Sch.


                                          8
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 9 of 26




Dist., 897 F.3d 518, 527 (3d Cir. 2018); “a private employee's medical information

that was sought by the government; medical, financial and behavioral information

relevant to a police investigator; a public employee's prescription record; a minor

student's pregnancy status; sexual orientation; and an inmate's HIV-positive status.”

Luzerne Cty., 660 F.3d at 176 (citing Malleus, 641 F.3d at 564) (collecting cases).

       Here, the SAC alleges that Defendants violated Plaintiff’s Fourteenth

Amendment right to privacy by disclosing her personal cellphone records and

calendars to third parties without her consent or notice. (Doc. 19, at ¶ 42.) It alleges

that the records contained information pertaining to Plaintiff’s appointments with

physicians and therapists, including the names and contact information for those

medical professionals. (Doc. 19, at ¶¶ 44-46.) According to the SAC, Defendants

disseminated this information to Mr. Minnich and his attorney notwithstanding the

fact that Mr. Minnich had previously broken into Plaintiff’s home. (Id. at ¶ 48.)

Plaintiff asserts that disclosing these records enabled Mr. Minnich to track her

movements and identify those people that were investigating his criminal conduct.1

(Id. at ¶¶ 44-45, 47.)

       Defendants correctly argue that the SAC fails to state a claim for a violation

of Plaintiff’s Fourteenth Amendment right to privacy. The SAC’s allegations that


1
 Plaintiff appears to abandon her previous Fourteenth Amendment claim alleging the deprivation
of a protected interest based on reputational harm. Accordingly, the claim need not be addressed.


                                               9
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 10 of 26




Defendants disclosed Plaintiff’s physician names and appointment times does not

show that Defendants revealed confidential medical information regarding

Plaintiff’s “body and state of health” in which she had a constitutionally protected

privacy interest.2 See United States v. Westinghouse Elec. Corp., 638 F.2d 570, 577

(3d Cir. 1980) (“There can be no question that . . . medical records, which may

contain intimate facts of a personal nature, are well within the ambit of materials

entitled to privacy protection.”); Luzerne Cty., 660 F.3d at 176.

       Likewise, the SAC fails to allege facts showing that the disclosure of

Plaintiff’s calendar entries and the identities of the individuals investigating Mr.

Minnich jeopardized Plaintiff’s fundamental right to personal safety and bodily

integrity.3 See Barber v. Overton, 496 F.3d 449, 456 (6th Cir. 2007) (holding that

the disclosure of prison guards’ social security numbers and birthdates to inmates

did not implicate a constitutional privacy interest because the information “was not

sensitive enough nor the threat of retaliation apparent enough to warrant

constitutional protection”). While Plaintiff alleges that she had an order for

protection from abuse against Mr. Minnich, there is no suggestion in the SAC that


2
 Plaintiff fails to cite to any authority, and the court has not found any, that stands for the
proposition that the identity of an individual’s healthcare provider, in and of itself, falls within a
constitutional zone of privacy.
3
  The Plaintiff’s allegation that Defendants violated various provisions of the RTKL does not alter
the court’s conclusion, as “Section 1983 does not provide a cause of action for violations of state
statutes.” Benn v. Universal Health Sys., Inc., 371 F.3d 165, 174 (3d Cir. 2004) (citing Brown v.
Grabowski, 922 F.2d 1097, 1113 (3d Cir. 1990).
                                                  10
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 11 of 26




the disclosure of her appointment times placed her at substantial risk of serious

bodily harm from a perceived likely threat, or even that the disclosure provided Mr.

Minnich access to Plaintiff that he did not otherwise have. Accordingly, the SAC’s

allegations fail to show that the information at issue was constitutionally protected

or that it otherwise implicated a fundamental right, and the court will grant the

Defendants’ motion to dismiss Count 1 of the SAC.

         b.   The SAC adequately states a claim under 42 U.S.C. § 1983 for
              violation of the Fourth Amendment against Dr. Sidle and Mr.
              Gellar.
      Defendants also move to dismiss Count II of the SAC, which alleges a claim

for Fourth Amendment violation under 42 U.S.C. § 1983. The Fourth Amendment

to the United States Constitution prohibits unreasonable searches and seizures. U.S.

CONST. amend. IV. While often considered in the context of criminal investigations,

the Supreme Court has held that the Fourth Amendment applies “when the

Government acts in its capacity as an employer.” City of Ontario v. Quon, 560 U.S.

746, 755 (2010). To invoke the protections of the Fourth Amendment, a government

employee must show that the employer’s conduct infringed “an expectation of

privacy that society is prepared to consider reasonable’” and that the search was

unreasonable at its inception and in its scope. See O’Connor v. Ortega, 480 U.S.

709, 715, 725-26 (1987) (quoting United States v. Jacobsen, 466 U.S. 109, 113

(1984)). In the workplace context, “employees may be entitled to a reasonable


                                         11
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 12 of 26




expectation of privacy in the contents of documents stored in the workplace, both in

the private and public sectors.” Walker v. Coffey, 905 F.3d 138, 148 (3d Cir. 2018).

The reasonableness of an expectation of privacy, however, “must be assessed in the

context of the employment relation” on a case-by-case basis. See O’Connor, 480

U.S. at 717-18.

      Here, the SAC alleges that Defendants violated Plaintiff’s Fourth Amendment

rights by searching areas in which she had a reasonable expectation of privacy,

including her locked office space, locked filing cabinet, personal calendars, and the

contents of her files. (Doc. 19, at ¶ 116.) According to Plaintiff, her office is a part

of a suite that contains five individual and separate office spaces, one of which

remained vacant, and the other of which was used as a common area. (Id. at ¶ 30.)

Plaintiff alleges that the suite had two entrances that remained locked at all times.

(Id. at ¶ 31.) Plaintiff further avers that within her personal office space, she kept a

locked four-drawer filing cabinet. One drawer contained sensitive student records

relating to Plaintiff’s position as a school psychologist, including student mental

health evaluations and Plaintiff’s clinical impressions. (Id. at ¶¶ 32-33.) A different

drawer contained Plaintiff’s own personal records, including her medical records,

financial documents, and appointment information. (Id. at ¶¶ 34-35.)

      Defendants’ motion argues that Plaintiff’s Fourth Amendment claim should

be dismissed because she did not have a reasonable expectation of privacy in her


                                          12
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 13 of 26




school office, desk, and files, since her office was owned by the school district and

located in an area where other employees and visitors had access. This argument is

not persuasive, as the facts alleged in the SAC make clear that, notwithstanding the

presence of other employees within the office suite, Plaintiff exercised exclusive

control over the filing cabinet located within her own individual office space.

Considering this exclusive control, as well the nature of Plaintiff’s duties to maintain

sensitive student records and her practice of locking the filing cabinet, the court finds

that the SAC plausibly alleges that Plaintiff had a reasonable expectation of privacy

in the contents of her locked filing cabinet. See Gillard v. Schmidt, 579 F.2d 825,

828 (3d Cir. 1978) (holding that “a guidance counselor, charged with maintaining

sensitive student records, in the absence of an accepted practice or regulation to the

contrary, enjoys a reasonable expectation of privacy in his school desk.”); see also

Konopka v. Borough of Wyoming, 383 F. Supp. 2d 666, 678–80 (M.D. Pa. 2005)

(holding that, despite the fact that plaintiff shared his office with other individuals

and did not own the space where the office was located, plaintiff had a reasonable

expectation of privacy in his desk contents when he kept the drawers locked and was

the only person with access to them); DeMaine v. Samuels, No. 3:99CV34 (JBA),

2000 WL 1658586, at *8 (D. Conn. Sept. 25, 2000), aff'd, 29 F. App'x 671 (2d Cir.

2002) (finding that plaintiff “may have had an objectively reasonable expectation of




                                           13
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 14 of 26




privacy in his personal day planner” that employer searched and seized when “it

contained only personal information”).4

       In addition, the court finds that the SAC adequately alleges that the search was

unreasonable at its inception and in its scope. A search is reasonable at its inception

when there are “reasonable grounds for suspecting that the search will turn up

evidence that the employee is guilty of work-related misconduct, or that the search

is necessary for a noninvestigatory work-related purpose such as to retrieve a needed

file.” O’Connor, 480 U.S. at 726. Additionally, a search is reasonable in scope when

the “measures adopted are reasonably related to the objectives of the search and not

excessively intrusive in light of . . . the nature of the” alleged misconduct. Id.

(internal quotation and citation omitted). The SAC alleges sufficient facts to create

a plausible inference that Defendants lacked justification to search Plaintiff’s office

and seize her personal records without consent, and Defendant’s motion makes no

substantive argument that the search was justified by reasonable business practices,

work-related investigations, or some other reason. As such, the court cannot

conclude that the search of the Plaintiff’s filing cabinet and its contents was




4
  To the extent that Plaintiff alleges that Defendants violated her Fourth Amendment rights by
searching records from her school phones, any such claim fails because under the circumstances,
Plaintiff did not have a reasonable expectation of privacy in the numbers that she dialed from her
work telephones. Cf Smith v. Maryland, 442 U.S. 735, 742-43 (1979).
                                               14
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 15 of 26




reasonable as a matter of law, and the complaint thus adequately states a Fourth

Amendment claim.

      Next, Defendants argue that Dr. Sidle and Mr. Gellar are entitled to qualified

immunity to the extent they are named as Defendants in their individual capacities.

“The doctrine of qualified immunity protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory

or constitutional rights of which a reasonable person would have known.” Pearson

v. Callahan, 555 U.S. 223, 231 (2009). The Third Circuit has noted that “the

importance of resolving qualified immunity questions early ‘is in tension with the

reality that factual disputes often need to be resolved before determining whether the

defendant’s conduct violated a clearly established constitutional right.” Phillips v.

County of Allegheny, 515 F.3d 224, 242 n.7 (3d Cir. 2008) (citing Curley v. Klem,

298 F.3d 271, 277–78 (3d Cir. 2002)).

      At issue is thus whether a reasonable school official would understand that

intrusions into employee office areas and locked filing cabinets violated the Fourth

Amendment when the intrusion was neither routine nor related to investigations of

workplace malfeasance. As discussed above, it is well-settled that Fourth

Amendment protections extend to “searches and seizures by government employers

or supervisors of the private property of their employees,” including desks or filing

cabinets that are not shared with any other employees. See O’Connor, 480 U.S. at


                                         15
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 16 of 26




718-19; see also Gillard v. Schmidt, 579 F.2d 825, 829 (3d Cir. 1978) (finding that

employer’s ownership of employee’s desk did not defeat Fourth Amendment claim).

Additionally, it is clearly established that warrantless workplace searches of

constitutionally protected areas are unreasonable when unrelated to allegations of

employee misconduct or the routine conduct of business. Id. at 722, 726.

Accordingly, the court is persuaded that the contours of the constitutional right at

issue were sufficiently clear at the time of the search of Plaintiff’s office filing

cabinet and personal calendars. Therefore, the court will deny the Defendants’

motion to dismiss Count 2 of the SAC on the grounds of qualified immunity.

      To the extent Plaintiff alleges municipal liability arising from Dr. Sidle’s and

Mr. Gellar’s alleged Fourth Amendment violation, however, the SAC fails to state a

claim. “Municipal employers, such as school districts . . . cannot be held vicariously

liable for the constitutional violations committed by their employees.” Moeck v.

Pleasant Valley Sch. Dist., 983 F. Supp. 2d 516, 524 (M.D. Pa. 2013) (citing Monell

v. NYC Dep't of Soc. Servs., 436 U.S. 658, 694 (1978)). Rather, “[m]unicipal liability

only attaches when a plaintiff demonstrates that an official policy or custom caused

the asserted constitutional deprivation.” Id. (citing Watson v. Abington Twp., 478

F.3d 144, 155 (3d Cir. 2007)). Specifically, “[l]iability is imposed ‘when the policy

or custom itself violates the Constitution or when the policy or custom, while not

unconstitutional itself, is the ‘moving force’ behind the constitutional tort of one of


                                          16
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 17 of 26




its employees.’” Thomas v. Cumberland Cty., 749 F.3d 217, 222 (3d Cir. 2014)

(quoting Colburn v. Upper Darby Twp., 946 F.2d 1017, 1027 (3d Cir. 1991)).

      Municipal liability may also arise based on a failure to train theory of liability.

In such a scenario, “liability under section 1983 requires a showing that the failure

amounts to ‘deliberate indifference’ to the rights of persons with whom those

[untrained] employees will come into contact.” Carter v. City of Phila., 181 F.3d

339, 357 (3d Cir. 1999) (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).

Generally, “a pattern of constitutional violations by untrained employees” is

required to establish “deliberate indifference for the purposes of failure to train,” as

this “puts municipal decisionmakers on notice that a new program is necessary.”

Thomas, 749 F.3d at 223 (quotations and citations omitted). Single incident liability

may arise, however, if “the need for training ‘can be said to be ‘so obvious,’ that

failure to do so could properly be characterized as ‘deliberate indifference’ to

constitutional rights.’” Id. (quoting City of Canton, 489 U.S. at 390 n.10).

      Here, Defendants correctly argue that the SAC fails to state a viable Monell

claim against the NESD because it does not contain any facts to suggest that a policy,

custom, practice, or lack of training by the NESD caused Plaintiff’s injuries. As with

Plaintiff’s first amended complaint, the SAC fails to allege facts showing a pattern

of constitutional injuries committed by untrained employees, and it avers only

generally that the NESD acquiesced in constitutional violations by failing to adopt


                                          17
        Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 18 of 26




policies to protect employee rights and by failing to properly train employees to

follow its policies with respect to employee rights. (See e.g., Doc. 19, at ¶ 71-72.)

Plaintiff’s allegations in this respect are conclusory and do not give rise to a plausible

inference that the existence of a custom or policy served as the moving force behind

the alleged Fourth Amendment violation. See City of Okla. City v. Tuttle, 471 U.S.

808, 820 (1985) (“Proof of a single instance of unconstitutional activity is not

sufficient to impose liability under Monell, unless proof of the incident includes

proof that it was caused by an existing, unconstitutional municipal policy, which

policy can be attributed to a municipal policymaker.”). Therefore, insofar as Plaintiff

asserts a Monell claim against the NESD under Section 1983 and Count 2, the court

will grant the Defendants’ motion to dismiss because the SAC does not cure the

pleading deficiencies previously identified with respect to asserting municipal

liability.

             c.   Claims asserted in the SAC under Section 504 of the RHA based
                  upon Plaintiff’s April 2016 disciplinary letter and the June 2016
                  relocation of her office are time barred.
       Counts 3 and 4 of the Amended Complaint assert claims against the NESD

under Section 504 of the RHA for hostile work environment and retaliation based

on Plaintiff’s disabilities (anxiety and depression) and request for medical

accommodations. (Doc. 19, at ¶¶ 124-140). Section 504 of the RHA prohibits federal

agencies and private entities that receive federal funding from discriminating against


                                           18
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 19 of 26




individuals on the basis of their disability. 29 U.S.C. § 794(a); see Freed v.

Consolidated Rail Corp., 201 F.3d 188, 191 (3d Cir. 2000).

      Defendants’ motion argues that Plaintiff’s RHA claims stemming from events

in 2016 should be dismissed as time barred. The statute of limitations for claims

asserted under Section 504 is two years. See Disabled in Action of Pa. v. Se. Pa.

Transp. Auth., 539 F.3d 199, 208 (3d Cir. 2008). A claim accrues when the potential

claimant is aware of or should be aware of the existence and source of an injury.

Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1386 (3d Cir. 1994).

Plaintiff commenced this action on March 4, 2020 and therefore any claims that

accrued prior to March 4, 2018 are untimely.

      Plaintiff acknowledges that the SAC avers facts dating back to 2015 and 2016,

but she argues that her RHA claims are timely under a continuing violations theory.

(Doc. 24, at 22-23). The continuing violation doctrine constitutes “an equitable

exception to the timely filing requirement,” and applies “when a defendant’s conduct

is part of a continuing practice . . . [and] the last act evidencing the continuing

practice falls within the limitations period; in such an instance, the court will grant

relief for the earlier related acts that would otherwise be time barred.” Cowell v.

Palmer Tp., 263 F.3d 286, 292 (3d Cir. 2001) (quoting Brenner v. Local 514, United

Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283, 1295 (3d Cir. 1991)). The

doctrine does not extend to discrete acts that are individually actionable such as


                                          19
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 20 of 26




“termination, failure to promote, denial of transfer, refusal to hire, wrongful

suspension, wrongful discipline, denial of training, [and] wrongful accusation.”

O’Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006) (citing Nat'l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002)). Although discrete time-

barred claims may not be resurrected by aggregating and labeling them as continuing

violations, an employee may reference the underlying actions as background

evidence to support a timely claim. Morgan, 536 U.S. at 113.

      Here, the SAC alleges various acts of harassment and retaliation that occurred

prior to March 4, 2018, including the issuance of the April 2016 disciplinary letter

and the June 2016 relocation of Plaintiff’s office. These averments describe discrete

acts that Plaintiff knew of at the time of their occurrence in 2016, and they are

therefore time-barred. See O’Connor, 440 F.3d at 127 (wrongful discipline); see also

Sgro v. Bloomberg L.P., No. 05-CV-731, 2008 WL 918491, at * 5–6 (D.N.J. March

31, 2008), aff'g in part, rev’d in part, 331 F. App’x 932 (3rd Cir. 2009) (noting that

an office move to an undesirable location is a discrete act that is not subject to the

continuing violation doctrine); Griffin v. Dep’t of Hum. Servs., No. 18-CV-14697,

2019 WL 3369783, at *3 (D.N.J. July 26, 2019) (same).

      According to the SAC, the alleged RTKL requests and search of Plaintiff’s

office also occurred in 2016. However, as Plaintiff alleges that she did not become

aware of the RTKL disclosures until November 2018, the court cannot find at this


                                         20
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 21 of 26




stage that her RHA claims based on the disclosures are time barred as a matter of

law. Oshiver v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1386 (3d Cir.

1994). Similarly, it would be premature to dismiss Plaintiff’s RHA claims based on

the search of her office because the SAC does not facially show when the claims

accrued, and because the court cannot discern whether Plaintiff discovered or

reasonably should have discovered prior to March 4, 2018 that her office had been

searched. See Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002). The court will

therefore grant Defendants’ motion to dismiss Plaintiff’s RHA claims asserted in

Counts 3 and 4 to the extent the claims rely upon the issuance of the April 2016

disciplinary letter and the June 2016 relocation of Plaintiff’s office.

          d. The SAC fails to state claims for hostile work environment under
             Section 504 of the RHA and the PHRA.
      Defendants further contend that Plaintiff’s remaining claims for hostile work

environment under Section 504 of the RHA and the PHRA, as asserted in Counts 3

and 5, should be dismissed. To state a claim for hostile work environment under

Section 504, a plaintiff must allege that: “(1) the plaintiff suffered intentional

discrimination because of [her] disability, gender, or age; (2) the discrimination was

pervasive and regular; (3) the discrimination detrimentally affected plaintiff; (4) the

discrimination would have detrimentally affected a reasonable person of the same

protected class in that position; and (5) the existence of respondeat superior

liability.” Cardenas v. Massey, 269 F.3d 251, 260 (3d Cir. 2001). Similarly, to state

                                          21
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 22 of 26




a claim for hostile work environment under the PHRA, a plaintiff must allege that:

“(1) she is a qualified individual with a disability under the ADA, (2) she was subject

to unwelcome harassment, (3) the harassment was based on her disability or request

for an accommodation, (4) the harassment was sufficiently severe or pervasive to

alter the conditions of her employment and create an abusive working environment,

and (5) the employer knew or should have known of the harassment and failed to

take prompt, effective remedial action.” Lowenstein v. Cath. Health E., 820 F. Supp.

2d 639, 646–47 (E.D. Pa. 2011). The Third Circuit has held that the RHA and PHRA

“have the same standard for determination of liability” and should be interpreted

consistently. Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 274 (3d Cir. 2012).

      Here, Plaintiff alleges that the various incidents considered together created a

hostile work environment, including the following:

    Defendants’ improper disclosure of Plaintiff’s personal information pursuant

      to RTLK requests in 2016 and the August 2016 search of Plaintiff’s office

      (Doc. 19, ¶¶ 25, 27, 42, 43, 54);

    Defendants’ failure to address comments “regarding Plaintiff” that were

      posted to social media by a staff member in April 2017, comments “regarding

      the Minnich family” that were posted to social media by a different staff

      member in February 2018 and March 2019, and phone calls made to

      Plaintiff’s child asking about Mr. Minnich in March 2018 (id. at ¶¶ 68a-b, f);

                                          22
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 23 of 26




    Defendants’ failure to investigate “loud statements about Mr. Minnich’s

      release from jail” that were made by cafeteria workers in March 2018 (id. at

      ¶ 68c); and other reports of alleged harassment made by Plaintiff in March,

      October, and November 2018 (id. at ¶¶ 68d, 68e, 68g, 127);

    Defendants’ failure to interview Plaintiff for the position of school

      psychologist in July 2019 and failure to hire Plaintiff for another school

      psychologist position in October 2019 (id. at 68j, 99).

      When taken as true and considered in their totality, these allegations are

insufficient to state a hostile work environment claim under the RHA and PHRA.

While the SAC alleges that Plaintiff’s anxiety was exacerbated by mere discussion

of Mr. Minnich and that Defendants had knowledge of Plaintiff’s condition, nothing

in the SAC supports a plausible inference that Defendants discriminated against

Plaintiff based on her condition or otherwise took any employment action based on

discriminatory animus. See Boandl v. Geithner, 754 F. Supp. 2d 540, 572 (E.D. Pa.

2010) (finding plaintiff failed to set forth a hostile work environment claim when he

did not allege that the harassment he suffered was based on his disability as opposed

to isolated criticisms regarding his work performance). To the extent Plaintiff alleges

that she suffered from harassment and intimidation due to her anxiety disability, the

allegations are conclusory and fail to support any such inference. The SAC thus does

not adequately plead that Defendants subjected Plaintiff to “intentional

                                          23
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 24 of 26




discrimination because of [her] disability, gender, or age.” See Cardenas v.

Massey, 269 F.3d 251, 260 (3d Cir. 2001). As such, Plaintiff’s hostile work

environment claims asserted in Count 3 and Count 5 will be dismissed.

         e. The SAC fails to state claims for retaliation under Section 504 of
            the RHA and the PHRA.

      Defendants additionally argue that Plaintiff’s claims for retaliation under

Section 504 of the RHA and the PHRA as asserted in Counts 4 and 6 should be

dismissed. To establish a retaliation claim under Section 504, a plaintiff must

demonstrate “(1) that [she] engaged in a protected activity, (2) that defendants’

retaliatory action was sufficient to deter a person of ordinary firmness from

exercising his or her rights, and (3) that there was a causal connection between the

protected activity and the retaliatory action.” Lauren W. ex rel. Jean W. v.

DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (citations omitted). A causal

connection may be shown by demonstrating “(1) an unusually suggestive temporal

proximity between the protected activity and the allegedly retaliatory action, or (2)

a pattern of antagonism coupled with timing to establish a causal link.” Id. In

addition, to state a retaliation claim under the PHRA, the plaintiff must plausibly

allege: “(1) a protected employee activity, (2) an adverse employment action, and

(3) a causal connection between the protected activity and the adverse action.”

MacVaugh v. Cty. of Montgomery, 301 F. Supp. 3d 458, 465 (E.D. Pa. 2018). As

with Plaintiff’s hostile work environment claims, claims for retaliation under the
                                         24
       Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 25 of 26




RHA and PHRA are assessed using the same the standard for liability. Macfarlan,

675 F.3d at 274.

      Here, Plaintiff alleges that Defendants retaliated against her due to her anxiety

and depression, her requests for workplace accommodations, and her repeated

opposition to the school district’s “practice of harassment and bullying” between

2016 and 2020. (Doc. 19, at ¶¶ 136-39.) According to Plaintiff, these acts of

retaliation included failing to interview her for a school psychologist position in June

2019 and failing to hire her for different school psychologist position in October

2020. (Id. at ¶¶ 11, 68i, 68j, 99.) Defendants correctly argue that these allegations

fail to satisfy the causation element for a retaliation claim. The SAC does not allege

facts showing that Plaintiff engaged in any protected activity close in time to June

2019 or October 2020 so as to suggest unusual temporal proximity. According to the

SAC, prior to not being selected for an interview June 2019, Plaintiff’s most recent

complaint regarding harassment had occurred approximately seven months earlier

in October 2018. (Id. at ¶¶ 68g, 68i, 68j.) Nor does the SAC set forth sufficient facts

showing a pattern of antagonism toward Plaintiff coupled with timing. Plaintiff’s

allegations in this respect rely heavily on Defendants’ willingness to do Mr.

Minnich’s bidding and their failure to take Plaintiff’s concerns and complaints more

seriously, but the facts set forth do not permit an inference that Defendants’

treatment of Plaintiff was linked to a protected activity or otherwise designed to


                                          25
         Case 1:20-cv-00378-SHR Document 26 Filed 07/27/21 Page 26 of 26




dissuade Plaintiff from exercising her rights. Consequently, the SAC fails to state a

claim for retaliation under the RHA and PHRA and Count 4 and Count 6 will be

dismissed.

   IV.     CONCLUSION

      For the reasons set forth above, Defendant’s motion to dismiss will be granted

in part and denied in part as follows: Count I, Count 3, Count 4, Count 5, and Count

6 will be dismissed with prejudice and Count 2 will be dismissed with prejudice as

asserted against Defendant Northeastern School District. An appropriate order shall

follow.



                                              s/Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge


Dated: July 27, 2021




                                         26
